DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
The independent claim(s) recites, in part, ‘scheduling control power of an energy storage system (ESS) based on time-varying electric rate information of a grid’, ‘monitoring a power consumption of the ZET’, and ‘determining control power of the ESS based on a result of the scheduling and a result of comparing 
-	Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations

Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: methods and devices for gathering data and processing data which are needed to implement the abstract idea. 
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

For further clarification see MPEP 7.05, 2106, USPTO Interim Guidance July 2015 Update Quick Reference Sheet (available from www.uspto.gov).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. USPGPUB 2017/0237259 (hereinafter “Yoon”) in view of Hakim et al. USPGPUB 2009/0326729 (hereinafter “Hakim”).


(paragraph 0015 “an energy storage system connected to renewable energy according to an exemplary embodiment when an energy storage device, such as a battery, is charged.  FIG. 2 is a schematic diagram illustrating the energy storage system connected to renewable energy according to an exemplary embodiment when an energy storage device, such as a battery, is discharged”), comprising: scheduling control power of an energy storage system (ESS) based on time-varying electric rate information of a grid (paragraph 0028-0031 “create a charge/discharge schedule of a battery (S150)” and FIG. 2-4); monitoring a power consumption of the ZET (paragraph 0007 “determining a predicted power consumption amount of a power load and a predicted power production amount of the renewable energy generation facility (S100), storing type and characteristics information of the renewable energy generation facility (S200)” and paragraph 0016-0025).
Yoon does not teach determining control power of the ESS based on a result of the scheduling and a result of comparing the power consumption of the ZET and a preset threshold value. 
Hakim teaches determining control power of the ESS based on a result of the scheduling and a result of comparing the power consumption of the ZET and a preset threshold value (paragraph 0034 “projecting future energy consumption for the future time period based on the measured electrical usage, comparing the projected future energy consumption to the energy budget, and if the projected future energy consumption deviates from the energy budget, automatically generating an alert.  The projected future energy consumption can take into account various factors such as energy available”).
 
As to claims 2 and 10, Yoon and Hakim teaches all the limitations of the base claims as outlined above.
 Yoon further teaches wherein the scheduling comprises: scheduling the control power to charge the ESS in a time period in which an electric rate is less than or equal to a first threshold value (paragraph 0007 “determining whether a power shortage amount is equal to or greater than a predetermined value depending on the required charge amount of the energy storage device (S500), determining whether the energy storage device is fully charged with the power production from the renewable energy generation facility if the power shortage amount is smaller than the predetermined value” and paragraph 0034-0035, FIG. 3-4). 
 
As to claims 3 and 11, Yoon and Hakim teaches all the limitations of the base claims as outlined above.
 Yoon further teaches wherein the scheduling comprises: scheduling the control power to discharge the ESS in a time period in which the electric rate is greater than or equal to a second threshold value (paragraph 0034-0036 and FIG. 2-4 “If the power shortage amount is not equal to or greater than the predetermined value (S500), determination is made as to whether the battery 310 may be fully charged by the renewable energy facility 200 based on the calculated value (S600).  A residual power amount D1 that is insufficient to fully charge the battery 310 is calculated in kWh.  If the battery 310 may be fully charged by the renewable energy facility 200 before the discharging of the battery 310 starts (YES in S600)”. 
 
As to claims 4 and 12, Yoon and Hakim teaches all the limitations of the base claims as outlined above.
 Yoon further teaches wherein the determining of the control power comprises: in response to the power consumption being greater than or equal to a third threshold value, determining the control power such that the ESS releases energy stored therein (paragraph 0020-0025 “BMS 330 is a battery management system that detects voltage, current, temperature, and the like of the battery to control a charge/discharge amount of the battery 310 to an appropriate level, performs cell balancing of the battery 310, and checks the residual capacity of the battery 310.  In addition, the BMS 330 protects the battery 310 through an emergency operation when a dangerous situation is detected” and paragraph 0033-0036, FIG. 3-4). 
 
As to claims 5 and 13, Yoon and Hakim teaches all the limitations of the base claims as outlined above.
 Yoon further teaches wherein the determining of the control power comprises: in response to the power consumption being less than or equal to a fourth threshold value, determining the control power such that the ESS is charged (paragraph 0020-0025 “BMS 330 stores the type and the characteristic information of the battery 310 and manages the charging and discharging according to the characteristics” and paragraph 0033-0036, FIG. 3-4). 
 
As to claims 6 and 14, Yoon and Hakim teaches all the limitations of the base claims as outlined above.
 Yoon further teaches wherein the determining of the control power comprises: in response to the power consumption being less than a third threshold value and greater than a fourth threshold value, determining the control power based on the result of the scheduling (paragraph 0028-0036 “battery 310 is discharged at 2:00 to 4:00 pm which is a peak time of power consumption and the charge/discharge schedule may be set so that the battery 310 is charged at different times.  Wind power generation among the renewable energy facilities 200 generate electricity for most of the day”). 
 
As to claims 7 and 15, Yoon and Hakim teaches all the limitations of the base claims as outlined above.
 Yoon further teaches wherein the determining of the control power comprises: determining the control power based on at least one of a change in power consumption, the result of the scheduling, a proportional constant, or power of the ESS at an immediately preceding point in time (paragraph 0029-0036 “power shortage amount is not equal to or greater than the predetermined value (S500), determination is made as to whether the battery 310 may be fully charged by the renewable energy facility 200 based on the calculated value (S600)” and FIG. 3-4). 

As to claims 8 and 16, Yoon and Hakim teaches all the limitations of the base claims as outlined above.
 Yoon further teaches wherein the proportional constant is determined based on a state of charge (SOC) of the ESS (paragraph 0124-0125 “consideration is the manner in which the state of charge (SoC), or conversely the depth of discharge (DoD), will be monitored”). 
 
As to claim 9, is related claim 1 with similar limitations also rejected by similar limitations.   
 

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119